DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/2022 has been entered.

Response to Amendments / Status of Claims
An amendment, filed 5/11/2022, is acknowledged. Claims 1, 10 – 15, and 18 are amended. Claims 21 – 23 are newly entered. Claims 9 and 19 – 20 are canceled. 

Regarding Applicant’s request for rejoinder of groups II and III, the Examiner notes that Applicant’s amendment of claims 11 – 15 and 18 has placed them as dependent method claims of independent claim 1. As such, they will be rejoined and treated as newly entered dependent claims. Claim 10 remains withdrawn.

Claims 1 – 8, 11 – 18, and 21 – 23 are thus currently pending in the application and under consideration for this office action.

Claim Objections
Claim 1 is objected to because of the following informalities:
Regarding claim 1, the claim recites “cutting the sheet into blank” on line 8. The Examiner requests Applicant amend to “cutting the sheet into a blank” to correct what appears to be a typographical error.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 – 15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 11 – 15 and 18, each of the claims recite “the stamped product”. There is insufficient antecedent basis for this limitation within the claim. The Examiner respectfully requests Applicant amend each instance to “the stamped aluminum alloy product” or potentially “the rough stamped product” in order to provide the limitation with proper antecedent basis, as at this moment, it is unclear as to what stage of the product “the stamped product” refers to in the process.
Further regarding claim 13, the claim attempts to further limit the claimed method by specifying that the tensile strength of a product formed by the method is at least 25% higher than a product formed by an extremely general method and in T4-temper.
It is noted that due to the extremely broad nature of the compared method as recited in claim 13, it is difficult to ascertain the metes and bounds of the scope of the claim in question. To elaborate, the claim requires only that the obtained stamped product have a tensile yield strength that is at least 25% higher than a tensile yield strength of an alloy obtained by an extremely generic process. No alloy composition has been provided beyond the stipulation that the alloy is 6xxx series aluminum, and no processing parameters have been provided for the comparative method beyond a 20% cold work reduction. Thus, the comparative method encompasses a near infinite amount of potential methods and obtained products, which would possess tensile yield strength values of an extremely wide, and in a practical sense undefinable, margin.
Further regarding claim 14, the claim recites “wherein the stamped product has after the painting line a tensile yield strength in the LT direction of at least 290 MPa”. The Examiner notes that “after the painting line” has no antecedent basis in the claim, although it plausibly refers to a paint bake heat treatment. It is noted that the claimed method does not include a paint bake treatment. For the purposes of compact prosecution, the limitation will be interpreted as requiring the product to have a tensile yield strength in the LT direction of at least 290 MPa, at any point in the process, as it is not clear if a paint bake treatment is required as per the claims, and if it is required, what parameters such a treatment would be under.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.













Claims 1 – 4, 7 – 8, 11 – 18, and 21 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0366997 (“Kamat”; of record) in view of JP 2010-227954 (“Ichitani”; referring to English machine translation of record), and DE 10-2006-025522 (“Brüggenbrock”; hereby citing machine translation included with this correspondence).
Regarding claim 1, Kamat teaches a method of processing an aluminum alloy material with improved properties ([0004]), comprising: a) providing an aluminum alloy body in the form of an ingot or billet (i.e. “slab”) (Figs. 4 & 9, #122; [0008], L 3-5) which may be a 6xxx series aluminum alloy (i.e. primarily alloyed with Si+Mg; see [0004], L 11-19); b) homogenizing the aluminum alloy body (Figs. 4 & 9, #124; [0008], L 5-6); c) hot working the aluminum alloy body (Figs. 4 & 9, #126; [0008], L 6) and optionally cold working the aluminum alloy body (Figs. 4 & 9, #128; [0008], L 7); d) conducting a solutionizing step (Figs. 4 & 9, #140; [0008], L 8-9), which includes solution heat treatment and quenching of the aluminum alloy body ([0005], L 7-13); and e) cold working the solutionized aluminum alloy body (Figs. 4 & 9, #200; [0076]) which may comprise or consist of cold rolling (Fig. 9, #220; [0078]) to a reduction of at least 25% ([0079]).
Further, Kamat teaches that the processed aluminum alloy bodies may be subjected to final treatments (Fig. 9, #400; [0232], L 1-3) which may include machining ([0232], L 8-10), and may be in the form of a predetermined shaped product after forming operations as part of the final treatments ([0233], L 13-15). Kamat defines a “predetermined shaped product” as a product that is formed into a shape via a shape forming operation, for example, by stamping ([0235], L 1-3). The Examiner asserts that an ordinarily skilled artisan would appreciate that the teachings of Kamat in [0232]-[0235] encompass the step of machining (i.e. cutting) blanks from the aluminum alloy body, for example as a precursor to stamping such blanks to form a predetermined shaped product.
Kamat does not explicitly teach g) flash annealing a portion of the flange of the blank at a temperature between 360°C and 480°C for 5 to 60 seconds to obtain recrystallization of said portion of the flange and cool to a temperature of less than 100°C.
Ichitani teaches a method for manufacturing an aluminum alloy product by press-forming, including a localized heat treatment ([0026]). Ichitani teaches that the localized heat treatment results in recrystallization of the blank in the heat treated region, thereby reducing strength ([0026], L 266-268), which improves the formability and shape freezing property during subsequent press-forming i.e. stamping ([0026], L 273-277). Ichitani teaches that when processing Al alloy articles which have been work-hardened by cold rolling, the localized heat treatment comprises heating to a temperature of 200-600 °C ([0043]), typically for a time under 20 seconds ([0046], L 582-585). It is noted that Kamat previously teaches the step of cold rolling ([0078]-[0079]), thereby resulting in a work-hardened Al alloy article. Further, Ichitani refers to the softened region of the blank which is deformed as the flange portion ([0037], L 444-447).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Ichitani, and include the aforementioned local heating step for heating a blank flange into the method of Kamat. The local heating of the flange reduces the strength of the flange by softening, thereby improving the formability and shape freezing property during subsequent press-forming/stamping.
The Examiner notes that the annealing temperature taught by Ichitani (200-600°C) encompasses the claimed temperature (360-480°C) range of the instant claim, and the time taught by Ichitani (up to 20 seconds) overlaps the claimed time range of the instant claim (5-60 seconds). Thus, a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding the step of cooling to a temperature of less than 100°C after local heat treatment, it is noted that Ichitani teaches comparative examples whereby after partial heat treatment, the blank is cooled to room temperature after heat treatment ([0060], L 815-818). Although Ichitani teaches that the method has best results when not including this step of cooling between local heat treatment and press-forming ([0060], L 819-821), Ichitani does teach that the method, even when including the step of cooling to room temperature between partial heat treatment and press-forming, has improved formability as compared to a process with no partial heat treatment prior to press-forming ([0060], L 822-826). 
As such, an ordinarily skilled artisan would have found it obvious to incorporate the method steps of Ichitani within Kamat, including the step of cooling the blank to room temperature between partial heat treating and press-forming/stamping, as such a process has been shown to improve moldability of the Al alloy article during subsequent press-forming/stamping. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (MPEP 2123 I). Further, the Examiner asserts that cooling to room temperature as suggested by Ichitani would fall within the claimed cooling to a temperature of less than 100 °C.
Further, regarding the claimed steps of h) placing the flange of the blank within a blank holder of a press and i) stamping said blank to obtain a rough stamped product, the Figures of Ichitani (Fig. 1) illustrate said processing, which would be obvious to complete subsequent to completing a localized heat treatment meant to improve formability of the blank during such a stamping process. See also [0049] of Ichitani describing this process.
Regarding the claimed step j) removing the flange from the rough stamped product to obtain a stamped aluminum alloy product, it is noted that Ichitani does not explicitly teach such a step.
Brüggenbrock teaches a method for producing a structured profile made of metal by a pressing operation ([0001]). Brüggenbrock teaches that after the pressing operation, the flange areas which are present on the blank are trimmed ([0008], L 109-110; see Fig. 1, referring to edge regions of sheet #5).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Brüggenbrock and trim the flanges of the press-formed article after the press-forming/stamping procedure. The rationale supporting the conclusion that the claim is obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 I A). In the present case, the element of removing a flange after stamping is well-known in the art, and one of ordinary skill could have incorporated such a step in the method of modified Kamat with no change in its function, predictably resulting in the removal of the flange from the stamped/press-formed aluminum alloy product.
Regarding claim 2, Kamat teaches that after cold rolling e) and prior to final treatments which may include blanking f), a step of thermally treating the aluminum alloy body is completed (Fig. 9, #300; [0142]). Kamat teaches that the thermally treating step may be completed in any suitable manner that maintains the aluminum alloy body at one or more selected temperature(s) for one or more selected period(s) of time (e.g., in order to achieve a desired/selected property or combination of properties). 
Further, Kamat provides one example wherein it is shown that as a result of post cold-rolling heat treatment, elongation increases from 8.5% to 11%, an increase of ~29%, while tensile yield strength only slightly decreases from 52.6 ksi to 51.9 ksi, a decrease of ~1.33%, and ultimate tensile strength only slightly increases from 57.4 ksi to 57.5 ksi, an increase of ~0.17% (Table 32, Alloy CC21-60% CW, difference between aging time of 0 h [i.e. no heat treatment] and 1 h [i.e. a 1 h heat treatment at 325°F]). 
As such, no matter whether the “tensile yield strength” or “ultimate tensile strength” of Kamat is chosen, either satisfy the claimed requirement that variation of tensile strength is less than 15%. Moreover, the increase in elongation of ~29% as taught by Kamat falls within the claimed requirement of an increase of elongation of at least 15%.
Regarding claim 3, Kamat teaches that the cold rolling e) may result in a reduction of at least 30% ([0081], L 1-3).
Regarding claim 4, Kamat teaches that cold rolling may result in formation of sheets, defined as having a thickness of from 0.006-0.249 inches [~0.15-6.32 mm] ([0079]). Further Kamat teaches an example wherein a sheet is cold rolled down to a thickness of 3.0 mm ([0080], L 8-12). As such, Kamat teaches both an overlapping thickness range (0.15-6.32 mm) to the instant claim (3 mm or less), and also teaches at least one example which falls within the claimed range. As such, a prima facie case of obviousness exists (MPEP 244.05 I).
Regarding claim 7, Kamat teaches use of aluminum alloys having a composition ([0004]) which generally falls under 6xxx series aluminum alloys, as the primary alloying elements are Mg and Si. Moreover, Kamat teaches multiple examples wherein aluminum alloys AA6111 or AA6013 are used ([0472]; [0474]; [0526]; [0535]; Figs. 52 & 60). As such, Kamat teaches an example which meets the claimed requirements.
Regarding claim 8, Kamat teaches that the aluminum alloy has a composition ([0242]; [0258], L 11-12) that is compared to that of the instant claim in Table 1.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. Thus, a prima facie case of obviousness exists, as the aluminum alloy composition taught by Kamat encompasses or overlaps the aluminum alloy composition of the instant claim for each constituent element.
Regarding claim 11, Kamat teaches that the LT-tensile yield strength of the processed aluminum alloy body may be at least 35 ksi (~241 MPa) ([0273], L 1-3). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists in view of the LT-tensile yield strength range taught by Kamat (at least 35 ksi or ~241 MPa) as compared to the claimed tensile yield strength range of at least 250 MPa. 
Alternatively, Kamat teaches that in one embodiment, the processed aluminum alloy body realizes a typical tensile yield strength in the LT direction of at least 40 ksi (~276 MPa) ([0273], L 4-6). Such a range falls within the claimed range of at least 250 MPa.
Regarding claim 12, Kamat teaches that the processed aluminum alloy body achieves and maintains a predominately unrecrystallized microstructure ([0145], L 1-4; [0186]). Further, Kamat teaches that any final treatments conducted after a thermally treating step, such as cutting and stamping of a blank as discussed previously, may not materially affect the microstructure of the aluminum alloy body ([0232], L 10-16). Thus, it would be expected that the predominately unrecrystallized microstructure taught by Kamat would persist throughout the press-forming/stamping procedure.
Regarding claim 13, it is noted that modified Kamat does not make a direct comparison between products formed by the taught method and products formed by the comparative method as recited in the instant claim. Kamat does, however, teach that the aluminum alloy body may achieve at least a 26% increase in tensile yield strength, or more, relative to a reference-version of the aluminum alloy body in the T6 condition ([0269], L 24-26). Such a % increase falls within the claimed yield strength increase range of 25% or more, although it may be in comparison to a somewhat different comparative process.
Further, and alternatively, it is noted that the scope of the claim in question is extremely broad and could conceivably be met by any metal processing method. For example, the claim requires only that the obtained stamped product have a tensile yield strength that is at least 25% higher than a tensile yield strength of an alloy obtained by an extremely generic process. No alloy composition has been provided beyond the stipulation that the alloy is 6xxx series aluminum, and no processing parameters have been provided for the comparative method beyond a 20% cold work reduction. Thus, the comparative method encompasses a near infinite amount of potential methods and obtained products, which would possess tensile yield strength values of an extremely wide margin. It would be expected that the method of modified Kamat would result in a stamped product having a tensile yield strength that is at least 25% higher than at least one of the blanks obtained by the comparative method.
Regarding claim 14, Kamat teaches that after thermally treating, the aluminum alloy body may have a tensile yield strength in the LT direction of at least 45 ksi (~310 MPa) ([0273], L 5). Such a range falls within the claimed range of at least 290 MPa after the painting line, interpreted by the Examiner as meaning after a paint bake cycle. Kamat teaches that the thermally treating step may be a paint bake cycle ([0146], L 7-11).
Regarding claim 15, Kamat teaches that the obtained and processed aluminum alloy bodies may be for automotive applications ([0108]; [0120]; [0129]; [0435]-[0436]; Figs. 2n-2o & 2p-1-3, for example).
Regarding claim 16, Kamat teaches that the cold rolling e) may result in a reduction of at least 50% ([0081], L 1-3).
Regarding claim 17, Kamat teaches that the aluminum alloy has a composition ([0242]; [0258], L 11-12) that is compared to that of the instant claim in Table 2.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. Thus, a prima facie case of obviousness exists, as the aluminum alloy composition taught by Kamat encompasses or overlaps the aluminum alloy composition of the instant claim for each constituent element.
Regarding claim 18, Kamat teaches that in one embodiment, the processed aluminum alloy body realizes a typical tensile yield strength in the LT direction of at least 50 ksi (~345 MPa) ([0273], L 5). Such a range falls within the claimed range of at least 320 MPa.
Regarding claim 21, Kamat teaches that the aluminum alloy body may be thermally treated (; Fig. 9, #300) between the steps of cold working including cold rolling, and optional final treatments which may include machining i.e. cutting, as discussed previously. Kamat teaches that the thermally treating step may comprise heating to a temperature of 150-425 °F (~ 66-218 °C) ([0145], L 11-15), and may be completed during a paint-bake cycle, which takes 5-30 minutes ([0146], L 7-11). 
It is noted that the temperature range taught by Kamat encompasses the claimed temperature range of 160-190 °C. Thus, a prima facie case of obviousness exists (MPEP 2144.05 I). Further, the time taught by Kamat is identical to the claimed time range of 5-30 minutes.
Regarding claim 22, as discussed in the rejection of claim 1, modified Kamat teaches a local annealing treatment whereby a portion of a flange of the blank is heated to a temperature of 200-600 °C for up to 20 seconds to obtain recrystallization, and then cooled to room temperature. Such a process encompasses the claimed temperature range of 360-440 °C, overlaps with the claimed time range of 5-60 seconds, and falls within the claimed cooling temperature of less than 100 °C. As such, a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 23, as discussed in the rejection of claim 1, modified Kamat teaches a local annealing treatment whereby a portion of a flange of the blank is heated to a temperature of 200-600 °C for up to 20 seconds to obtain recrystallization, and then cooled to room temperature. Such a process encompasses the claimed temperature range of 400-440 °C, overlaps with the claimed time range of 5-60 seconds, and falls within the claimed cooling temperature of less than 100 °C. As such, a prima facie case of obviousness exists (MPEP 2144.05 I).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0366997 (“Kamat”; of record) in view of JP 2010-227954 (“Ichitani”; referring to English machine translation of record) and DE 10-2006-025522 (“Brüggenbrock”; hereby citing machine translation included with this correspondence) as applied to claim 1, and further in view of US 2009/0148721 (“Hibino”; of record),
Regarding claim 5, modified Kamat does not explicitly teach that cooling to a temperature of less than 100 °C in g) is done at a cooling rate of at least 30°C/s.
Hibino teaches a method for subjecting Al-Mg-Si based (i.e. 6xxx series) aluminum alloy sheets for cold press forming (i.e. stamping) to a partial reversion heating treatment ([0020]). Hibino teaches that after the partial reversion heating treatment, the region treated is cooled at a preferred cooling rate of not less than 100°C/min ([0068], L 8-9). Hibino teaches that cooling at lower rates allows for intergranular precipitation to easily occur during cooling, leading to a lowering in ductility of the blank material ([0068], L 3-6).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Hibino and cool the blank at a cooling rate of not less than 100°C/min after the local heat treatment of Ichitani. Cooling at lower rates allows for intergranular precipitation to easily occur during cooling, leading to a lowering in ductility of the blank material. The Examiner notes that such a cooling rate falls within the claimed cooling rate range of at least 30°C/s.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0366997 (“Kamat”; of record) in view of JP 2010-227954 (“Ichitani”; citing machine translation of record), and DE 10-2006-025522 (“Brüggenbrock”; hereby citing machine translation included with this correspondence) as applied to claim 1, and further in view of US 2009/0196784 (“Fedchun”; of record).
Regarding claim 6, Ichitani does not explicitly teach that the local heat treatment is repeated at least twice.
Fedchun teaches martensitic steel and a method for processing such steels ([0016]). Fedchun teaches that to improve and restore grain structure, recrystallization annealing is repeated one or more times ([0055], L 12-14).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Fedchun and repeat the local heat treatment as taught by Ichitani one or more times. Such a repeated heat treatment may result in improved and restored grain structure. As such, Fedchun’s teachings with respect to a recrystallization annealing may be applicable to the local heat treatment of Ichitani.

Response to Arguments
Applicant’s remarks filed 5/11/2022 are acknowledged and have been fully considered. Applicant has argued that one of ordinary skill in the art would not combine the teachings of Kamat, Sakurai, and Hibino, and even if one did, the claimed process would not be obtained. It is noted that the ground of rejection Applicant refers to has been withdrawn, although the Examiner notes that such a withdrawal does not constitute a finding of Applicant’s arguments to be persuasive. Further, new grounds of rejection have been entered, incorporating the Ichitani reference, which was cited as pertinent prior art in the final rejection mailed 2/18/2022, as well as the newly cited Brüggenbrock reference. Applicant’s arguments will be addressed insofar as they apply to the currently applied ground of rejection.
Applicant argues that newly added steps (h), (i), and (j) are not found in the prior art. The Examiner notes that these elements are suggested by the applied prior art as discussed previously in the rejection of independent claim 1.
Applicant argues that one of ordinary skill would not be motivated to combine the teachings of Kamat, Sakurai, and Hibino, as doing so would allegedly change the microstructure of the aluminum alloy body of Kamat.
The Examiner finds this argument to be unpersuasive insofar as it applies to the rejection based on Kamat, Ichitani, and Brüggenbrock. [0232] of Kamat does not go so far as to preclude any further treatment or modification of the microstructure of the aluminum alloy body. Rather, Kamat simply teaches at [0232] that the optional final treatment(s) may be absent of any treatments that would materially affect the microstructure of the aluminum alloy body. Further, when combined with the teachings of Brüggenbrock, the area which would be materially affected by local heat treatment, the flange portion, would be removed, thereby obtaining a final product whose microstructure was not materially affected by a local heat treatment on a portion which was subsequently removed prior to obtaining the final product.
Applicant argues further that new claims 21 – 23 distinguish over the applied prior art. The Examiner notes that the limitations found in claim 21 are present in the Kamat primary reference. With respect to claims 22 and 23, the Examiner agrees that the prior art combination of Kamat, Sakurai, and Hibino does not suggest the narrowed temperature ranges of local flash annealing. However, as discussed previously, such limitations are met by the newly entered ground of rejection citing Ichitani.
Applicant argues further that the product produced by the claimed method provides unexpected results. Specifically, Applicant argues that alloys undergoing the claimed method demonstrate higher tensile yield strength in the Lt direction compared to products naturally aged to a T4-temper, and it was seen that all samples obtained according to the claimed process exhibit improved drawing ability compared to 6016-CW-A1 as shown in figure 3 of the application.
The Examiner disagrees, and notes that the explanation provided by Applicant falls far short of what is necessary to establish that the results obtained by the claimed process are indeed unexpected and significant. Please refer to MPEP 716.02(b) for a more detailed explanation of the burden required of applicant to establish that the observed results are unexpected and significant, Additionally, Applicant must make such a comparison to the closest prior art (MPEP 716.02(e)), not to a conventional process which is not necessarily close in nature to the claimed process, which has been done here.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571) 272-2842.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.C.A./Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735